—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about October 18, 1996, which, insofar as appealed from, denied defendant-appellant’s motion to vacate a judgment entered against it, unanimously affirmed, with costs.
The motion to vacate the judgment was properly denied on the ground that having been paid and satisfied, the judgment was extinguished, and that there was therefore nothing to vacate (see, H.D.I. Diamonds v Frederick Modell, Inc., 86 AD2d 561, appeal dismissed 56 NY2d 645). In any event, the New Jersey judgment underlying the subject judgment is entitled to full faith and credit, and appellant was properly served with notice of the subject judgment’s entry at its last known address, pursuant to CPLR 5403. Concur — Sullivan, J. P., Rosenberger, Rubin and Tom, JJ.